Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is still unclear if the polymerized syrup and the matrix are one and the same, given that while the claim discloses the polymer composite comprises a (meth)acrylic matrix and comprises fibrous material impregnated with a (meth)acrylic syrup, nothing in the claim states that the (meth)acrylic matrix impregnates that fibrous material and/or that the (meth)acrylic syrup forms the (meth)acrylic matrix.  Additionally, it is unclear if the (meth)acrylic monomer and methyl methacrylate polymer in lines 16-18 are the same as those described in lines 11-13.  It is suggested that lines 16-18 are amended to recite “…the (meth)acrylic monomer or a mixture of the (meth)acrylic monomer, the methyl methacrylate polymer…”.
In order to further prosecution, the examiner is interpreting the matrix as being formed from the polymerized syrup.
Claims 2-8, 10 and 11 all depend from claim 1, and thus, they are also rendered indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5-6, and 10-11 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Koyanagi et al. (JP 2000/006328 A, published 11 Jan. 2000, hereinafter Koyanagi) in view of Fitchmun (US Patent 4,778,717, published 18 Oct. 1988, hereinafter Fitchmun) and evidence provided by Carruthers (“What is resin transfer moulding (RTM)?”, Conventive Explains, accessed 01 Mar. 2022) and Magnin (“Acrylic resins selection for coatings”, SpecialChem, accessed 01 Mar. 2022).
Regarding claims 1, 3, and 5-6, Koyanagi teaches an acrylic dispersion comprising acrylic monomer, an acrylic polymer, and a curing agent (initiator) (Abstract) for infiltrating fibers to form an acrylic laminate (Abstract).  Koyanagi teaches the acrylic monomer is methyl methacrylate (paragraph 0018), the polymer is poly(methyl methacrylate) (paragraph 0024) with a weight average molecular weight of 15,000 to 2,000,000 (paragraph 0025), and the viscosity of the acrylic dispersion is 10 to 1000 mPa-s (paragraph 0036).  Koyanagi teaches the fiber may be in the form of a woven fabric or a non-woven fabric (paragraph 0014).  Koyanagi teaches the components are impregnated and cured by a resin transfer molding method (paragraph 0013).  Koyanagi teaches that his acrylic laminate is laminated on an acrylic thermoplastic resin molded product (claim 1).
As evidenced by Carruthers, resin transfer moulding (RTM) is a closed-mould process for manufacturing composites (page 1, 1st paragraph). 
As evidenced by Magnin, acrylic resins are polymeric materials containing acrylic monomers, usually esters of acrylic and methacrylic acids (page 1, paragraph 1), that is, they are (meth)acrylic polymers.
Koyanagi does not disclose the thickness of the layers laminated to his acrylic laminate.
Fitchmun teaches a thermoformable composite material with outer layers (surface layer) on a core, and the outer layers (surface layer) have thicknesses of 0.75 to 1.5 thousands of an inch (0.019 to 0.038 mm) (Abstract and col. 5, lines 9-24 and 63 -65).
Given that Koyanagi and Fitchmun are drawn to multilayer composite laminates with a fiber-filled layer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use outer layers (surface layers) with thicknesses as taught by Fitchmun in the acrylic laminate of Koyanagi.  Since Koyanagi and Fitchmun are both drawn to multilayer composite laminates with a fiber-filled layer, one of ordinary skill in the art would have a reasonable expectation of success in using outer layers (surface layers) of thicknesses as taught by Fitchmun in the acrylic laminate of Koyanagi.  Further, Fitchmun teaches that his outer layers protect the layers of fabric and provide a smooth exterior (Abstract).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art to have selected a weight average molecular weight and a syrup viscosity from the overlapping portion of the ranges taught by Koyanagi and the thicknesses of the skin layer (surface layer) taught by Fitchmun because overlapping ranges have been held to be prima facie obviousness.
Regarding claim 10, Koyanagi in view of Fitchmun teaches the elements of claim 1, and Koyanagi teaches the polymer can be composed of any of the acrylic monomers listed in paragraph 0018, and methyl (meth)acrylate is the first monomer listed there, so Koyanagi teaches the polymer and the monomer may be composed of only methyl methacrylate monomers and polymers; thus, the resulting acrylic resin would be 100% methyl methacrylate.
Regarding claim 11, Koyanagi in view of Fitchmun teaches the elements of claim 1, and Koyanagi teaches the fibers can be glass fibers, carbon fibers, nylon fibers, aramid fibers, polyester fibers, or polyethylene or polypropylene fibers (paragraph 011).

Claims 2, 4, and 7 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Koyanagi et al. (JP 2000/006328 A, published 11 Jan. 2000, hereinafter Koyanagi) in view of Fitchmun (US Patent 4,778,717, published 18 Oct. 1988, hereinafter Fitchmun) and further in view of Krueger et al. (WO 2012/136235 A1, published 11 Oct. 2012, hereinafter Krueger).
Regarding claims 2, 4, and 7, Koyanagi in view of Fitchmun teaches the elements of claim 1.
Koyanagi in view of Fitchmun does not disclose an intermediate layer in his laminate.
Krueger teaches a multi-coat bodywork component that comprises two layers of polymer materials, which are at least partially cured after deposition, followed by introduction of a fiber material and a matrix-forming polymer material, which is at least partially cured, followed by demoulding (Abstract).  Krueger teaches that the polymeric materials in the damper layer (that is, the layer without fibers) and the fiber-reinforced composite layer may be advantageously be the same polymer (paragraph 0021).
Given that Koyanagi and Krueger are drawn to drawn to laminates of resins layers attached to fiber reinforced resins, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form a laminate with two resin as taught by Krueger as part of the laminate taught by Koyanagi in view of Fitchmun.  Since Koyanagi and Krueger are drawn to impregnating fiber bundles laminated to resins, one of ordinary skill in the art would have a reasonable expectation of success in using two resin layers of the same resin taught by Krueger in the fiber-reinforced acrylic resin laminate of Koyanagi in view of Fitchmun.  Further, Krueger teaches that his configuration prevents individual fibers from being visible on the surface of the fiber-reinforced plastic (paragraphs 0004 and 0012), and using the same polymer material in the two layers allows the two layers to bond well.

Claim 8 is rejected are rejected under 35 U.S.C. 103 as being unpatentable over Koyanagi et al. (JP 2000/006328 A, published 11 Jan. 2000, hereinafter Koyanagi) in view of Fitchmun (US Patent 4,778,717, published 18 Oct. 1988, hereinafter Fitchmun) and further Krueger et al. (WO 2012/136235 A1, published 11 Oct. 2012, hereinafter Krueger) and further in view of Kanayama (JP H05/176855 A, published 20 Jul. 1993, hereinafter Kanayama).
Regarding claim 8, Koyanagi in view of Fitchmun and further in view of Krueger teaches the elements of claim 2.
Koyanagi in view of Fitchmun and further in view of Krueger does not disclose an intermediate layer of ABS.
Kanayama teaches that the choice of resins to use in a fiber-reinforced laminate depends on heat resistance, moldability, cost, and appearance.  Kanayama teaches that resins to be considered are PMMA and ABS (paragraph 0016).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use ABS as the first coating layer of Koyanagi in view of Fitchmun and further in view of Krueger, given that Kanayama teaches ABS is an equivalent thermoplastic polymer to PMMA in laminating to fiber-reinforced layers, depending on the application (paragraph 0016).

Response to Arguments
Applicant's arguments filed 07 Sep. 2022 have been fully considered.  Applicant’s arguments regarding the rejections based on Jambois as the primary reference were persuasive; therefore, the rejections based on Jambois as a primary reference have been withdrawn.  Applicant’s amendments have necessitated new grounds of rejection, which are presented above.  The Office Action mailed 07 Mar. 2022 contained citations to Krueger that were in error.  The correct machine translation of Krueger is included in this action, which is, therefore, Non-Final.
Applicant amended claim 1.
Applicant argues that Koyanagi, Carruthers, and Magnin fail to teach or disclose any thickness of a surface layer.
However, as presented above, Fitchmun teaches an outer layer (surface layer) that falls within the claimed range.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  McCollum et al. (US Patent Application 2004/0145095 A1, published 29 Jul. 2004) teaches a composite comprising acrylic resin impregnated fibers and an acrylic surface layer.  Mueller and Klemm (US Patent Application 2004/0161611 A1, published 19 Aug. 2004) teaches a laminated composite comprising an acrylic top layer and an intermediate layer.  Muzzy and Varughese (US Patent 5,171,630, published 15 Dec. 1992) teaches a prepreg comprising acrylic resin.  Raghavendran and Ebeling (US Patent Application 2007/0269645 A1, published 22 Nov.2007) teaches a lightweight thermoplastic composite comprising a fiber-reinforced thermoplastic core and skin layers.  Taniguchi et al. (US Patent Application 2014/0004308 A1, published 02 Jan. 2014, corresponding WO document published 2012) teaches a molded object comprising a fiber mat and a thermoplastic resin.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is 571-272-9603.  The examiner can normally be reached on M - F 8:00 am- 5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/JOHN VINCENT LAWLER/Examiner, Art Unit 1787